As filed with the Securities and Exchange Commission on April30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM20-F 1 REGISTRATION STATEMENTPURSUANT TO SECTION12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF1934 OR R ANNUAL REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2012 OR 1 TRANSITION REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 OR 1 SHELL COMPANY REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Commission File Number1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact Name of Registrant as Specified in its Charter) NATIONAL STEEL COMPANY (Translation of Registrant’s name into English) THE FEDERATIVE REPUBLIC OF BRAZIL (Jurisdiction of incorporation or organization) David Moise Salama, Investor Relations Executive Officer
